Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 I, John L. Hofmann, certify as follows: 1. To the best of my knowledge, the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2015, fully complies in all material respects with the requirements of Section13(a) of the Securities Exchange Act of 1934, as amended; and 2. To the best of my knowledge, based upon a review of the report, the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ John L. Hofmann John L. Hofmann Chief Financial Officer May 15, 2015
